DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2 of the response under the heading Rejection(s) under 35 U.S.C. 112(b), filed 8/22/22, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to Lauer ‘467 in view of Oshita ‘386 teaches as obvious the filter device of claim 1 as detailed in the previous office action of 6/15/22 but does not teach a top end of the second cylindrical portion being disposed below a bottom end of the first cylindrical portion with the first valve seat being located between the bottom end of the first cylindrical portion and the top end of the second cylindrical portion nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
Claim 4 is allowable for the reasons stated in the previous office action of 6/15/22.
The additional claims are allowable as depending from one of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778